       Case 2:18-cv-01534-KOB Document 150 Filed 03/10/21 Page 1 of 10                     FILED
                                                                                  2021 Mar-10 AM 09:23
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

HAMAN, INC.,                              ]
                                          ]
      Plaintiff,                          ]
                                          ]
v.                                        ]   CIVIL ACTION NO.
                                          ]   2:18-CV-01534-KOB
CHUBB CUSTOM INSURANCE                    ]
COMPANY,                                  ]
                                          ]
      Defendant.                          ]

                          MEMORANDUM OPINION

      This matter comes before the court on ten motions relating to the

admissibility of expert witness testimony: three motions from Plaintiff Haman to

exclude or limit the testimony of Chubb’s experts (docs. 91, 92, and 93), three

motions from Plaintiff Haman to strike the affidavits of Chubb’s experts (docs.

113, 128, and 114), and four motions from Defendant Chubb Custom Insurance

Company to exclude or limit the testimony of Haman’s experts (docs. 94, 96, 98,

and 100). The motions received thorough briefing, and the court held a hearing on

the motions on March 2, 2021.

      As to Haman’s motions, for the reasons stated on the record, the court

DENIES Haman’s motion to exclude the testimony of Chubb’s expert Ned

Fortenberry (doc. 91); DENIES Haman’s motion to exclude the testimony of

Chubb’s expert Thomas Sumner (doc. 92); DENIES Haman’s motion to strike

                                         1
       Case 2:18-cv-01534-KOB Document 150 Filed 03/10/21 Page 2 of 10




Chubb’s expert Thomas Sumner’s first affidavit (doc. 113); DENIES Haman’s

motion to strike Chubb’s expert Thomas Sumner’s second affidavit (doc. 128);

DENIES Haman’s motion to exclude the testimony of Chubb’s expert Kurt

Mulder (doc. 93), and DENIES Haman’s motion to strike Chubb’s expert Kurt

Mulder’s affidavit testimony (doc. 114). For the most part, these challenges go to

the weight or credibility given to the experts’ testimony, not admissibility.

      As to Chubb’s motions to exclude Haman’s experts’ testimony, for the

reasons stated on the record at the hearing, the court DENIES WITHOUT

PREJUDICE Chubb’s motion to exclude the testimony of Haman’s expert Arthur

Grandinetti (doc. 94), to be refiled if the challenge becomes relevant; GRANTS

Chubb’s motion to exclude the testimony of Haman’s expert Sarah Grandinetti

(doc. 96) to the extent that it challenges her ability to offer expert opinion but

DENIES the motion on all other bases; and DENIES Chubb’s motion to exclude

the testimony of Haman’s expert Thomas J. Irmiter (doc. 100).

      For the reasons stated on the record at the hearing, the court GRANTS

Chubb’s motion to exclude the testimony of Haman’s expert Chuck Howarth (doc.

98) to the extent that it challenges his ability to offer an expert opinion on the way

that Chubb handled Haman’s claim; Mr. Howarth may testify to his personal

knowledge of Chubb’s handling of the claim. The court GRANTS Chubb’s motion

to exclude Mr. Howarth’s testimony on the meaning of the contract—a question


                                           2
       Case 2:18-cv-01534-KOB Document 150 Filed 03/10/21 Page 3 of 10




for the court, and bad faith—a question for the jury. The court DENIES Chubb’s

motion to the extent that it seeks to exclude Mr. Howarth’s testimony on damages,

replacement cost value (RCV), and actual cost value (ACV). In the hearing, the

court stated that it was reserving decision on whether Mr. Howarth’s testimony on

causation of loss would be excluded or allowed. The court GRANTS Chubb’s

motion to exclude Mr. Howarth’s testimony on the disputed causation of loss for

the reasons explained below.

       In its motion to exclude Mr. Howarth’s testimony on causation, Chubb

asserts that 1) Mr. Howarth was not qualified to testify as an expert on causes of

the losses at issue in the action because he has no scientific training and because he

is not qualified to differentiate between different causes of loss and 2) that Mr.

Howarth’s opinion should be excluded under Federal Rule of Civil Procedure 26,

as neither his original nor his amended expert disclosures included a narrative

discussing cause of loss opinions or bases for those opinions. (Doc. 99 at 22, 33).

Chubb notes that Mr. Howarth has been previously found unqualified by a

Kentucky district court to testify as to cause of loss in a roof damage case. (Id. at

25).

       In response, Haman asserts that Mr. Howarth’s testimony is based on

personal knowledge, inspections, training, and expertise. (Doc. 116 at 27). Haman

claims that this court, Judge Proctor, and Judge Haikala have accepted Mr.


                                           3
       Case 2:18-cv-01534-KOB Document 150 Filed 03/10/21 Page 4 of 10




Howarth’s testimony. (Id.).

      The court first considers Chubb’s Rule 26 argument. Federal Rule of Civil

Procedure 26(a)(2)(B) requires that expert disclosures be accompanied by a written

report containing, among other things, “a complete statement of all opinions the

witness will express and the basis and reasons for them” and “the facts or data

considered by the witness in forming them.” A party’s “compliance with the

requirements of Rule 26 is not merely aspirational.” Cooper v. Southern Co., 390

F.3d 695, 728 (11th Cir. 2004). “If a party fails to provide information . . . as

required by Rule 26(a) or (e), the party is not allowed to use that information or

witness to supply evidence on a motion, at a hearing or at trial, unless the failure

was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1).

      Here, Haman failed to provide a narrative for Mr. Howarth’s cause of loss

opinions. In Plaintiff’s amended Rule 26 disclosures, provided to Chubb on

February 14, 2020, Plaintiff states that a summary of Mr. Howarth’s “opinions

related to the fire loss claim are set forth in a 225-page written report which was

provided to Chubb in March of 2015” and that “The Howarth Group has also

prepared a separate wind and roofing damage report dated January 10, 2016,

consisting of 52 pages and numerous photos.” (Doc. 69-4 at 2−3). But neither

report includes a narrative about cause of loss.

      Chubb challenged Mr. Howarth’s cause of loss opinions under Rule 26 once


                                           4
       Case 2:18-cv-01534-KOB Document 150 Filed 03/10/21 Page 5 of 10




before. In April 2020, Chubb challenged Haman’s amended expert disclosures,

arguing that Haman’s original expert disclosures, delivered to Chubb on April 30,

2019, did not “disclose the opinions of its expert Charles Howarth regarding the

alleged causes of the wind and fire losses,” as Haman did not include any report

providing Mr. Howarth’s opinions as to causes of loss or the bases for them. (Doc.

69 at 3−5). Chubb took Mr. Howarth’s deposition on January 8, 2020, and on

February 13, 2020, Haman filed amended Rule 26 expert disclosures for Mr.

Howarth. (Id. at 5).

      In its memorandum opinion on the motion, the court stated that “Mr.

Howarth testified, in response to questions from opposing counsel [in his

deposition] that his appraisals include an element of causation determination

because his job requires him to appraise damage from specific causes” and that he

“had not submitted a narrative account of his expert opinion on causation, but that

his appraisal, as produced, necessarily implicated causation.” (Doc. 84 at 16). The

court found that “because Mr. Howarth’s amended disclosures can all be

characterized as attempts to include and expand upon topics brought up by Chubb

at his deposition,” the late disclosures were “harmless.” (Id. at 16−17). The court

denied Chubb’s motion to strike the expert disclosures.

      Haman asserts that the court already decided the Rule 26 issue in the

memorandum opinion just described. (Doc. 116 at 18). In that opinion, the court

                                          5
       Case 2:18-cv-01534-KOB Document 150 Filed 03/10/21 Page 6 of 10




found that “Chubb ha[d] not put forth any effective arguments regarding why the

disclosure of [the expert] reports via reference should not suffice to set forth the

basis for Mr. Howarth’s opinions” and found “Haman’s initial Rule 26 disclosures

to be reasonably complete.” (Doc. 84 at 12). But the court did not consider whether

Mr. Howarth’s reports, referenced in the amended Rule 26 disclosures, set out a

narrative opinion regarding causation.

      The court has reviewed the 225-page report on the fire claim and the 52-

page report on the wind claim and agrees with Chubb that Mr. Howarth failed to

comply with Federal Rule of Civil Procedure 26(a)(2)(B) because he did not

prepare a narrative report on the issue of causation. Thus, the court excludes Mr.

Howarth’s testimony as to causation based on his failure to comply with Federal

Rule of Civil Procedure 26.

      Chubb also asserts that Mr. Howarth is unqualified to testify as to the cause

of loss on both the fire and wind claims. (Doc. 3). The court notes that the parties

dispute whether the fire and wind claims present an extent of loss issue or a cause

of loss issue. (Doc. 99 at 23; Doc. 116 at 8).

      Federal Rule of Evidence 702 provides that “[a] witness who is qualified as

an expert by knowledge, skill, experience, training, or education may testify in the

form of an opinion or otherwise if: (a) the expert’s scientific, technical, or other

specialized knowledge will help the trier of fact to understand the evidence or


                                           6
         Case 2:18-cv-01534-KOB Document 150 Filed 03/10/21 Page 7 of 10




determine a fact in issue.” In Daubert v. Merrell Dow Pharmaceuticals, Inc., 509

U.S. 579, 589 (1993), the Supreme Court established that under Rule 702, “a trial

judge must ensure that all scientific testimony or evidence admitted is not only

relevant but reliable.” Daubert established a “gatekeeping” function for trial

courts, and the “gatekeeping” principles apply to all expert testimony, not only

scientific testimony. Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147 (1999).

The Eleventh Circuit has set forth three factors for district courts to use when

determining whether expert testimony is admissible under Daubert. City of

Tuscaloosa v. Harcros Chemicals, Inc., 158 F.3d 548, 562 (11th Cir. 1998). The

court must consider whether the expert is qualified, whether his or her

methodology is reliable, and whether the testimony would be helpful to the jury.

(Id.).

         Chubb asserts that Mr. Howarth is

         not qualified by education, training or experience to provide expert opinion
         . . . regarding whether winds from a tornado that passed to the southwest of
         Haman’s property in 2014 were strong enough at the property to cause
         damage to the roofs of three hotel buildings, and allegedly did cause such
         damage, and whether a fire in 2014 in one of Haman’s buildings caused
         damage to all 80 rooms in that building by emitting smoke that allegedly
         traveled through the entire HVAC system and allegedly deposited soot in the
         hidden spaces in the walls, floors and ceilings.

         (Doc. 99 at 5).

         Chubb asserts that Mr. Howarth is “a public adjuster and damages appraiser,

not a meteorologist, engineer or industrial hygienist.” (Id.). In response, Haman

                                             7
       Case 2:18-cv-01534-KOB Document 150 Filed 03/10/21 Page 8 of 10




asserts that Mr. Howarth is qualified by education and training and that Mr.

Howarth “cannot testify to damages without knowing what caused the loss.” (Doc.

116 at 13−14).

      After reviewing Mr. Howarth’s qualifications set out in his curriculum vitae

(doc. 91-4 at 10−16) and the parties’ arguments, the court is persuaded that Mr.

Howarth is not qualified by education or experience to give an opinion as to

whether winds caused damage to the roof or whether smoke deposited soot in all

80 rooms of Haman’s motel building. Although Mr. Howarth was entitled to rely

on Thomas Irmiter and Forensic Building Science’s reports regarding causation in

calculating damages, Mr. Howarth is not qualified himself to offer an opinion on

the disputed causes of loss.

      Lastly, in the hearing on March 2, 2021, the court told the parties that it

would read the district court cases they cited relating to Mr. Howarth’s testifying to

cause of loss. Defendants pointed the court to a Kentucky case in which a district

court excluded Mr. Howarth’s opinion on causation, and Plaintiffs pointed the

court to cases in which this court, Judge Proctor, and Judge Haikala accepted Mr.

Howarth’s testimony. The court does not find the cases to which Plaintiff points

persuasive.

      Only the case Defendants cited talks about Howarth as an expert on

causation at all: Carneal v. Travelers Cas. Ins. of Am., No. 5:12-cv-00174, 2013

                                          8
       Case 2:18-cv-01534-KOB Document 150 Filed 03/10/21 Page 9 of 10




WL 5939879, at *1 (W.D. Ky. Nov. 5, 2013). In that case, the court found that

“[t]o the extent [Mr. Howarth] intend[ed]” to render an opinion as to the cause of

loss in a case involving a dispute as to whether water damage was attributable to

storm damage or the improper installation of an EPDM rubber membrane roof, his

testimony would be excluded. Id. at *3. The court found that Plaintiffs had “not

shown that Howarth is qualified to render such an opinion” nor was the court

“satisfied that such testimony rest[ed] on a reliable foundation in Howarth’s

professional knowledge and experience.” Id. at *3.

      The cases to which Plaintiff has pointed do not have to do with Mr. Howarth

testifying as to causation. In Cole v. Owners Insurance, 326 F. Supp. 3d 1307,

1320 (N.D. Ala. Mar. 29, 2018), this court struck Mr. Howarth’s opinion to the

extent that he testified as to legal questions, but did not address any causation

challenges. In Union Insurance Co. v. Blakeney Palmer Co., LLC, No. 7:12-cv-

4072, 2015 WL 547088, at *6 (N.D. Ala. Sept. 16, 2015), Judge Proctor allowed

Mr. Howarth to testify regarding “his inspection” and “his valuation of the damage

he observed based on his experience as an adjuster and/or appraiser.” Again,

whether Mr. Howarth could testify as to cause of loss was not addressed. Lastly, in

Cobblestone Condominium Ass’n, Inc. v. Travelers Casualty Insurance Co., 377 F.

Supp. 3d 1291 (N.D. Ala. March 27, 2019), Judge Haikala referred to The Howarth

Group’s report but the opinion contains no discussion of Mr. Howarth’s opinions


                                           9
      Case 2:18-cv-01534-KOB Document 150 Filed 03/10/21 Page 10 of 10




as to causation. The court does not find the cases persuasive.

      Because Plaintiff has not shown that Mr. Howarth is qualified to offer

opinions on the disputed causes of loss, the court GRANTS Chubb’s motion to

exclude Mr. Howarth’s testimony as to the disputed causes of loss.

      DONE and ORDERED this 10th day of March, 2021.


                                       ____________________________________
                                       KARON OWEN BOWDRE
                                       UNITED STATES DISTRICT JUDGE




                                         10
